McMurray, Presiding Judge.
Defendant Westbrook was convicted of the offenses of criminal attempt to commit rape and burglary and sentenced to confinement in the State Penal System. The judgment of the trial court was filed on November 15, 1990. On February 28, 1991, defendant filed a notice of appeal in the Superior Court of Turner County. Held:
Examination of the record fails to reflect that defendant filed a motion for new trial. The record indicates that the instant appeal was filed more than 30 days after the trial court’s judgment was filed. See OCGA § 5-6-38 (a). The record before this Court fails to disclose any request for an extension of time. See OCGA § 5-6-39. Consequently, this Court has no jurisdiction over the appeal and it must be and is hereby dismissed. Baker v. State, 195 Ga. App. 424 (394 SE2d 801).

Appeal dismissed.


Sognier, C. J., and Andrews, J., concur.